DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendments, filed on 06/13/2022, after a final rejection mailed 04/11/2022, will not be entered because the amendments raise new issues that require further search and consideration.
Specifically, amendments to the independent claims 1 and 19 incorporate new limitations, such as the at least one vane “comprising a leading edge generally facing toward the gas inlet, a trailing edge generally facing away from the gas inlet, and extending between the leading edge and the trailing edge is an upper surface and a lower surface, the upper surface of a concave curvature or of a convex curvature and the lower surface being of the other curvature.”
The amendments have incorporated new terminology and features which have not been previously defined regarding the claimed system. Reconsideration of the prior art of record, as well as other prior art references, would be necessary to determine if the new claim language were or were not taught or suggested by the prior art.
Response to Arguments
Applicant's arguments with respect to the amended limitations have been considered but are moot as the amendments will not be entered at this time.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20200122397 A1, Moritz, teaches a stream guiding element (e.g., 27, Figs. 1-2) which may be built as a blade for guiding the gas stream in a defined manner.
/J.L.G./Examiner, Art Unit 1754 
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754